_____________

                                No. 95-2573ND
                                _____________

Wallace Suko,                         *
                                      *
                   Appellant,         *
                                      *   Appeal from the United States
     v.                               *   District Court for the District
                                      *   of North Dakota.
Shirley S. Chater,                    *
Commissioner of Social Security       *   [UNPUBLISHED]
Administration, *
                                      *
                   Appellee.          *
                                _____________

                         Submitted:   March 22, 1996

                           Filed: March 27, 1996
                                _____________

Before FAGG, BOWMAN, and HANSEN, Circuit Judges.
                              _____________


PER CURIAM.


     Wallace Suko appeals a decision of the district court upholding the
Commissioner's denial of disability insurance benefits.      After careful
review of the record and the parties' briefs, we affirm for the reasons
stated in the district court's order.     See 8th Cir. R. 47B.


     A true copy.


              Attest:


                   CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.